UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

hs FEB 1 8 2020 _
UNITED STATES OF AMERICA be ee
: ORDER
— V. —
19 Cr. 52 (AUN)
EDWARD PENA MONTERO,
Defendant.
ee ee ee i ee ne ee ree re eh ek es ce cr ed ce ee ee ee me xX

WHEREAS, with the consent of defendant Edward Pena
Montero, the defendant’s guilty plea allocution was taken before
a United States Magistrate Judge on December 20, 2019;

WHEREAS a transcript of the allocution was made and
thereafter was transmitted to this Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea,
IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.
SO ORDERED.
Dated: New York, New York

February 4 , 2020

AN

HONORABLE ALISON J. NATHAN
United States District Judge
Southern District of New York

 
